                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                         CASE NO.:

REGINALDO BARAHONA
and other similarly situated individuals,

        Plaintiff(s),
v.

BENGAL RESTAURANT LLC,
d/b/a BENGAL INDIAN CUISINE,
and MAINUL M. CHOWDHURY, individually

      Defendants,
_____________________________________/

                                       COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff REGINALDO BARAHONA, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants BENGAL

RESTAURANT LLC, d/b/a BENGAL INDIAN CUISINE, and MAINUL M. CHOWDHURY,

individually and alleges:

                            JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for retaliation and unpaid overtime wages,

        under the laws of the United States. This Court has jurisdiction pursuant to the Fair

        Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

        (“the Act”).

     2. Plaintiff REGINALDO BARAHONA is a resident of Miami-Dade County, Florida,

        within the jurisdiction of this Honorable Court. The Plaintiff is a covered employee for

        purposes of the Act.




                                            Page 1 of 15
3. Defendant BENGAL RESTAURANT LLC, d/b/a BENGAL INDIAN CUISINE

   (hereinafter BENGAL INDIAN CUISINE, or Defendant) is a Florida corporation, having

   a place of business in Miami-Dade County, Florida, where Plaintiff worked for

   Defendant. The Defendant was and is engaged in interstate commerce.

4. The individual Defendant MAINUL M. CHOWDHURY was and is now, the

   owner/officer and manager of Defendant Corporation BENGAL INDIAN CUISINE.

   Defendant MAINUL M. CHOWDHURY is the employer of Plaintiff and others similarly

   situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C.

   § 203(d)].

5. All the actions raised in this complaint took place in Miami/Dade County Florida, within

   the jurisdiction of this Court.

                              GENERAL ALLEGATIONS

6. This cause of action is brought by Plaintiff REGINALDO BARAHONA as a collective

   action to recover from the Defendants overtime compensation, liquidated damages,

   retaliatory damages and the costs and reasonable attorney’s fees under the provisions of

   Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”)

   on behalf of Plaintiff and all other current and former employees similarly situated to

   Plaintiff (“the asserted class”) and who worked in excess of forty (40) hours during one

   or more weeks on or after January 2018, (the “material time”) without being properly

   compensated.

7. Defendant BENGAL INDIAN CUISINE is an Indian restaurant located at 109 NE 1ST

   Avenue, Miami Shores 33132, where the Plaintiff worked.




                                     Page 2 of 15
8. Defendants BENGAL INDIAN CUISINE and MAINUL M. CHOWDHURY employed

   Plaintiff REGINALDO BARAHONA as a non-exempted, full time, hourly employee

   from approximately January 15, 2018, to March 20, 2020, or 113 weeks.

9. The Plaintiff was hired as a cook, but he also had duties as a dishwasher, kitchen cleaner,

   and janitor. The Plaintiff was paid at a rate of $16.25 an hour. The Plaintiff’s overtime

   rate should be $24.38 an hour.

10. While employed by Defendants, Plaintiff worked 6 days per week a regular schedule.

   Plaintiff worked 6 days per week; from Monday to Saturday; from 10:30 AM to 10:30

   PM (12 hours daily), for a total of 72 hours weekly. The Plaintiff was unable to take

   bonafide lunch periods.

11. Furthermore, during the last 2 weeks of employment with Defendants, the Plaintiff

   worked from 8:00 AM to 11:00 PM for a total of 90 working hours weekly.

12. The Plaintiff worked consistently and regularly 72 hours weekly, but he was

   compensated for only 40 regular hours. The Plaintiff was not paid for overtime hours.

13. The Plaintiff did not clock-in and out, but he was closely monitored by Defendants and

   they were able to keep track of the hours worked by Plaintiff and other similarly situated

   individuals.

14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of forty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.




                                      Page 3 of 15
15. The Plaintiff was paid weekly strictly in cash, without any record or paystub showing

   basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld etc.

16. The Plaintiff was in complete disagreement with the lack of payment for overtime hours

   and he complained many times to the owner of the business.

17. On or about March 20, 2020, the Plaintiff complained about the lack of payment for

   overtime hours to the owner of the business MAINUL M. CHOWDHURY.

18. Immediately after the Plaintiff’s complaint, the owner of the business, MAINUL M.

   CHOWDHURY fired Plaintiff.

19. The Plaintiff is not in possession of time and payment records, but he will provide a good

   faith estimate about unpaid overtime hours. After proper discovery, the Plaintiff will

   adjust his Statement of Claim accordingly.

20. Plaintiff REGINALDO BARAHONA seeks to recover half-time overtime wages for

   every hour in excess of 40 that he worked during the relevant employment period with

   Defendants, liquidated damages, retaliatory damages, and any other relief as allowable by

   law.

21. The additional persons who may become Plaintiffs in this action are employees and/or

   former employees of Defendants who are and who were subject to the unlawful payroll

   practices and procedures of Defendants and were not paid overtime wages at the rate of

   time and one half of their regular rate of pay for all overtime hours worked in excess of

   forty.




                                      Page 4 of 15
                            COUNT I:
          WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
        FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

22. Plaintiff REGINALDO BARAHONA re-adopts every factual allegation as stated in

   paragraphs 1-21 above as if set out in full herein.

23. This cause of action is brought by Plaintiff REGINALDO BARAHONA as a collective

   action to recover from Defendants' overtime compensation, liquidated damages, costs and

   reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

   amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

   other current and former employees similarly situated to Plaintiff (“the asserted class”)

   and who worked in excess of forty (40) hours during one or more weeks on or after

   January 2018, (the “material time”) without being compensated “at a rate not less than

   one and a half times the regular rate at which he is employed.”

24. Defendant BENGAL INDIAN CUISINE was and is engaged in interstate commerce as

   defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

   Defendant is a retail business operating as an Indian restaurant and is engaged in

   interstate commerce. The Defendant had more than two employees recurrently engaged

   in commerce or in the production of goods for commerce, by regularly and recurrently

   ordering restaurant supplies produced out of state, by using the instrumentalities of

   interstate commerce to accept and solicit funds from non-Florida sources, by using

   electronic devices to authorize credit card transactions, etc. Upon information and belief,

   the proportional annual gross revenue of the Employer/Defendant was always in excess

   of $500,000 per annum. Therefore, there is FLSA enterprise coverage.




                                       Page 5 of 15
25. Plaintiff and those similarly situated were employed by an enterprise engaged in

   interstate commerce. Plaintiff and those similarly situated regularly handled and worked

   on goods and materials that were moved across State lines at any time in the course of

   business. Therefore, there is FLSA individual coverage.

26. Defendants BENGAL INDIAN CUISINE and MAINUL M. CHOWDHURY employed

   Plaintiff REGINALDO BARAHONA as a non-exempted, full time, hourly employee

   from approximately January 15, 2018, to March 20, 2020, or 113 weeks.

27. The Plaintiff was hired as a cook, but he also had duties as a dishwasher, kitchen cleaner,

   and janitor. The Plaintiff was paid at a rate of $16.25 an hour. The Plaintiff’s overtime

   rate should be $24.38 an hour.

28. While employed by Defendants, Plaintiff worked 6 days per week a regular schedule of

   72 hours weekly. The Plaintiff was unable to take bonafide lunch periods.

29. During the last 2 weeks of employment with Defendants, the Plaintiff worked from 8:00

   AM to 11:00 PM for a total of 90 working hours weekly.

30. The Plaintiff worked consistently and regularly 72 hours weekly and more, but he was

   compensated for only 40 regular hours. The Plaintiff was not paid for overtime hours.

31. The Plaintiff did not clock-in and out, but he was closely monitored by Defendants and

   they were able to keep track of the hours worked by Plaintiff and other similarly situated

   individuals.

32. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of forty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.



                                       Page 6 of 15
33. The Plaintiff was paid weekly strictly in cash, without any record or paystub showing

   basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld etc.

34. The records, if any, concerning the number of hours worked by Plaintiff and those

   similarly situated, and the compensation paid to such employees should be in the

   possession and custody of Defendants. However, upon information and belief,

   Defendants did not maintain time accurate records of hours worked by the Plaintiff and

   other employees.

35. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

36. Defendants never posted any notice, as required by the Fair Labor Standards Act and

   Federal Law, to inform employees of their federal rights to overtime and minimum wage

   payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

37. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

   of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime

   wages is as follows:

   *Please note that these amounts are preliminary and that these figures could be subject to
   modifications as discovery could dictate.

       a. Total amount of alleged unpaid O/T wages:

           Eighty-Nine Thousand Thirty-Five Dollars and 76/100 ($89,035.76)


       b. Calculation of such wages:

           Total time of employment: 113 weeks
           Total number of relevant weeks: 113 weeks
           Regular rate: $16.25 x 1.5=$24.38




                                       Page 7 of 15
          1.- O/T covering 111 weeks with 72 working hours weekly

          Relevant weeks: 111 weeks
          Total hours worked: 72 hours weekly
          Total overtime hours: 32 hours weekly
          Regular rate: $16.25 x 1.5=$24.38
          O/T rate: $24.38

          O/T rate $24.38 x 32 O/T hours=780.16 weekly x 111 weeks=$86,597.76


           2.- O/T covering 2 weeks with 90 working hours weekly

          Relevant weeks: 2 weeks
          Total hours worked: 90 hours weekly
          Total overtime hours: 50 hours weekly
          Regular rate: $16.25 x 1.5=$24.38
          O/T rate: $24.38

          O/T rate $24.38 x 50 O/T hours=1,219.00 weekly x 2 weeks=$2,438.00

           Total # 1 and #2: $89,035.76


       c. Nature of wages (e.g. overtime or straight time):

          This amount represents unpaid overtime wages.

38. At all times material hereto, the Employers/Defendants failed to comply with Title 29

   U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

   worked in excess of the maximum hours provided by the Act but no provision was made

   by the Defendants to properly pay them at the rate of time and one half for all hours

   worked in excess of forty hours (40) per workweek as provided in said Act.

39. Defendants knew and/or showed reckless disregard of the provisions of the Act

   concerning the payment of overtime wages as required by the Fair Labor Standards Act

   and remain owing Plaintiff and those similarly-situated these overtime wages since the

   commencement of Plaintiff’s and those similarly-situated employee’s employment with



                                      Page 8 of 15
       Defendants as set forth above, and Plaintiff and those similarly-situated are entitled to

       recover double damages.

   40. At the times mentioned, individual Defendant MAINUL M. CHOWDHURY was the

       owner and manager of BENGAL INDIAN CUISINE. Defendant MAINUL M.

       CHOWDHURY was the employer of Plaintiff and others similarly situated within the

       meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

       this individual Defendant acted directly in the interests of BENGAL INDIAN CUISI NE

       in relation to their employees, including Plaintiff and others similarly situated. Defendant

       MAINUL M. CHOWDHURY had absolute financial and operational control of the

       Corporation, determining terms and working conditions of Plaintiff and other similarly

       situated employees, and he is jointly and severally liable for the Plaintiff’s damages.

   41. Defendants BENGAL INDIAN CUISINE and MAINUL M. CHOWDHURY willfully

       and intentionally refused to pay Plaintiff overtime wages at the rate of time and one half

       his regular rate, as required by the law of the United States, and remains owing Plaintiff

       these overtime wages since the commencement of Plaintiff’s employment with

       Defendants as set forth above.

   42. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff REGINALDO BARAHONA and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff REGINALDO BARAHONA and other similarly situated

           individuals and against the Defendants BENGAL INDIAN CUISINE and MAI NUL



                                           Page 9 of 15
           M. CHOWDHURY based on Defendants’ willful violations of the Fair Labor

           Standards Act, 29 U.S.C. § 201 et seq.; and

        B. Award Plaintiff REGINALDO BARAHONA actual damages in the amount shown to

           be due for unpaid overtime compensation for hours worked in excess of forty weekly,

           with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff REGINALDO BARAHONA demands trial by a jury of all issues triable as of right by a

jury.

                              COUNT II:
        FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

    43. Plaintiff REGINALDO BARAHONA re-adopts every factual allegation as stated in

        paragraphs 1-21 of this complaint as if set out in full herein.

    44. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-

        219 (section #216 for jurisdictional placement) as well as the Florida Constitution that

        vests this action within a court of competent jurisdiction.

    45. Defendant BENGAL INDIAN CUISINE was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

        Defendant is a retail business operating as an Indian restaurant and is engaged in

        interstate commerce. The Defendant had more than two employees recurrently engaged



                                            Page 10 of 15
   in commerce or in the production of goods for commerce, by regularly and recurrently

   ordering restaurant supplies produced out of state, by using the instrumentalities of

   interstate commerce to accept and solicit funds from non-Florida sources, by using

   electronic devices to authorize credit card transactions. Upon information and belief, the

   proportional annual gross revenue of the Employer/Defendant was always in excess of

   $500,000 per annum. Therefore, there is FLSA enterprise coverage.

46. Plaintiff and those similarly situated were employed by an enterprise engaged in

   interstate commerce. Plaintiff and those similarly situated regularly handled and worked

   on goods and materials that were moved across State lines at any time in the course of

   business. Therefore, there is FLSA individual coverage.

47. By reason of the foregoing, Defendants’ business activities involve those to which the

   Fair Labor Standards Act applies.

48. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

   hours in any workweek, the employer must compensate the employee for hours in excess

   of forty at the rate of at least one and one-half times the employee's regular rate…."

49. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

   or in any other manner discriminate against any employee because such employee has

   filed any complaint or instituted or caused to be instituted any proceeding under or

   related to this chapter, or has testified or is about to testify in any such proceeding,......”

50. Defendants BENGAL INDIAN CUISINE and MAINUL M. CHOWDHURY employed

   Plaintiff REGINALDO BARAHONA as a non-exempted, full time, hourly employee

   from approximately January 15, 2018, to March 20, 2020, or 113 weeks.




                                        Page 11 of 15
51. The Plaintiff was hired as a cook, but he also had duties as a dishwasher, kitchen cleaner,

   and janitor. The Plaintiff was paid at a rate of $16.25 an hour. The Plaintiff’s overtime

   rate should be $24.38 an hour.

52. While employed by Defendants, Plaintiff worked 6 days per week a regular schedule of

   72 hours weekly. In addition, during the last 2 weeks of employment with Defendants,

   the Plaintiff worked from 8:00 AM to 11:00 PM for a total of 90 working hours weekly.

   The Plaintiff was unable to take bonafide lunch periods.

53. The Plaintiff worked consistently and regularly in excess of 40 hours weekly, but he was

   compensated for only 40 regular hours. The Plaintiff was not paid for overtime hours.

54. The Plaintiff did not clock-in and out, but he was closely monitored by Defendants and

   they were able to keep track the hours worked by the Plaintiff and other similarly situated

   individuals.

55. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of f orty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.

56. The Plaintiff was paid weekly strictly in cash, without any record or paystub showing

   basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld etc.

57. The Plaintiff was in complete disagreement with the lack of payment for overtime hours

   and working conditions, and he complained many times to the owner of the business. The

   Plaintiff requested to be paid for overtime hours.

58. These complaints constituted protected activity under the Fair Labor Standards Act.



                                      Page 12 of 15
59. On or about March 20, 2020, the Plaintiff complained to the owner of the business

   MAINUL M. CHOWDHURY about the lack of payment for overtime hours.

60. Immediately after the Plaintiff’s complaint, MAINUL M. CHOWDHURY, the owner of

   the business, fired Plaintiff.

61. At all times during his employment with Defendants, Plaintiff performed his duties

   satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

   employment with Defendants.

62. There is proximity between Plaintiff’s protected activity and his termination.

63. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

   (3) and, as a direct result, the Plaintiff has been damaged.

64. At the times mentioned, individual Defendant MAINUL M. CHOWDHURY was the

   owner and manager of BENGAL INDIAN CUISINE. Defendant MAINUL M.

   CHOWDHURY was the employer of Plaintiff and others similarly situated within the

   meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

   this individual Defendant acted directly in the interests of BENGAL INDIAN CUISI NE

   in relation to their employees, including Plaintiff and others similarly situated. Defendant

   MAINUL M. CHOWDHURY had absolute financial and operational control of the

   Corporation, he determined terms and working conditions of Plaintiff and other similarly

   situated employees, and he is jointly and severally liable for Plaintiff’s damages.

65. Plaintiff REGINALDO BARAHONA seeks to recover overtime wages for every hour in

   excess of 40 that he worked, liquidated damages, retaliatory damages, and any other

   relief as allowable by law.




                                      Page 13 of 15
        66. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

           this action and is obligated to pay a reasonable attorneys’ fee.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff REGINALDO BARAHONA respectfully requests that this Honorable

Court:

           A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

               complained of herein violated provisions of the Fair Labor Standards Act;

           B. Enter judgment against the Defendants BENGAL INDIAN CUISINE and MAI NUL

               M. CHOWDHURY that Plaintiff recovers compensatory, damages and an equal

               amount of liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

           C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

           D. Order the Defendants BENGAL INDIAN CUISINE and MAINUL M.

               CHOWDHURY to make whole the Plaintiff by providing appropriate back pay and

               other benefits wrongly denied in an amount to be shown at trial and other affirmative

               relief;

           E. Plaintiff REGINALDO BARAHONA further prays for such additional relief as the

               interests of justice may require.

                                             JURY DEMAND

Plaintiff REGINALDO BARAHONA demands trial by a jury of all issues triable as of right by a

jury.

Dated: April 7, 2020

                                                     Respectfully submitted,



                                               Page 14 of 15
     By: _/s/ Zandro E. Palma____
     ZANDRO E. PALMA, P.A.
     Florida Bar No.: 0024031
     9100 S. Dadeland Blvd.
     Suite 1500
     Miami, FL 33156
     Telephone: (305) 446-1500
     Facsimile: (305) 446-1502
     zep@thepalmalawgroup.com
     Attorney for Plaintiff




Page 15 of 15
